  Case 1:20-cv-01775-LPS Document 9 Filed 01/15/21 Page 1 of 2 PageID #: 202




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


 CELANESE INTERNATIONAL
 CORPORATION; CELANESE (MALTA)
 COMPANY 2 LIMITED; & CELANESE
 SALES U.S. LTD.,

                        Plaintiffs,
                                                    C.A. No. 1:20-cv-01775-LPS
             v.
                                                    JURY TRIAL DEMANDED
 ANHUI JINHE INDUSTRIAL CO., LTD.;
 JINHE USA LLC; UMC INGREDIENTS,
 LLC f/k/a JRS INTERNATIONAL LLC;
 PRINOVA US LLC; & AGRIDIENT, INC.,

                        Defendants.


                  STIPULATION AND [PROPOSED] ORDER FOR EXTENSION

       IT IS HEREBY STIPULATED AND AGREED, by and between counsel for Plaintiffs

Celanese International Corporation, Celanese (Malta) Company 2 Limited, and Celanese Sales

U.S. Ltd. (collectively, “Celanese”) and Defendants Anhui Jinhe Industrial Co., Ltd. (“Anhui

Jinhe”) and Jinhe USA LLC (“Jinhe USA”), subject to the approval of the Court, that the time

within which Anhui Jinhe and Jinhe USA shall answer, move, or otherwise respond to the

Complaint is extended through and including April 15, 2021. Counsel for Celanese communicated

with outside counsel for Anhui Jinhe and Jinhe USA and confirmed the substance of the parties’

agreement.
  Case 1:20-cv-01775-LPS Document 9 Filed 01/15/21 Page 2 of 2 PageID #: 203



Dated: January 15, 2021                          Respectfully submitted,

OF COUNSEL:                                      DLA PIPER LLP (US)
Aaron G. Fountain (admitted pro hac vice)
DLA PIPER LLP (US)                               /s/ Brian A. Biggs
410 Congress Avenue, Suite 2500                  Brian A. Biggs (DE Bar No. 5591)
Austin, TX 78701                                 Erin E. Larson (DE Bar No. 6616)
Telephone: (512) 457-7000                        1201 North Market Street, Suite 2100
Facsimile: (512) 457-7001                        Wilmington, DE 19801-1147
aaron.fountain@us.dlapiper.com                   Telephone: (302) 468-5700
                                                 Facsimile: (302) 394-2341
Aaron Wainscoat (admitted pro hac vice)          brian.biggs@us.dlapiper.com
Susan M. Krumplitsch (admitted pro hac vice)     erin.larson@us.dlapiper.com
DLA PIPER LLP (US)
2000 University Avenue                           Attorneys for Plaintiffs Celanese
East Palo Alto, CA 94303                         International Corporation, Celanese (Malta)
Telephone: (650) 833-2440                        Company 2 Limited, and Celanese Sales U.S.
Facsimile: (650) 687-1230                        Ltd.
aaron.wainscoat@us.dlapiper.com
susan.krumplitsch@us.dlapiper.com

Ellen A. Scordino (admitted pro hac vice)
Kristin M. Beale (admitted pro hac vice)
DLA PIPER LLP (US)
33 Arch Street, 26th Floor
Boston, MA 02110
Telephone: (617) 406-6000
Facsimile: (617) 406-6100
ellen.scordino@us.dlapiper.com
kristin.beale@us.dlapiper.com



SO ORDERED this           day of January, 2021


                                                  ________________________________
                                                    United States District Court Judge




WEST\292800757.1
